Title: From John Adams to William Tudor, Sr., 18 September 1789
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
New York Sept. 18. 1789

Yours of July 9 & 27 are unanswered. I cannot reconcile myself to the idea of a Division of this Continent, even fifty years hence. Great sacrifices ought to be made to Union, and an habit of Obedience to a well ordered, and judiciously limited Government, formed at this early Period. A dissolution of the union involves Consequences of so terrible a kind, that I think We ought to consent to an Unity of Executive Authority at least, if not even to a Consolidation of all Power in one national Government rather than Separate. We must Sir, however, make a fair Tryal of the present system.
The Compensation to the Vice President, is, to be Sure, a Curiosity. But the fault is entirely in the Massachusetts. There is not a State in the Union so weak in its policy as that. There is not and never was these 15 Years any union or Harmony among her Delegates.
They never had a head, those whose Vanity pretended to be foremost had no heads on their Shoulders. The Consequence has been, that although the first Men have been produced by that State though their military Power has been equal to almost all the rest, tho their commercial Advantages are superior to any other; Yet They have the Reputation of nothing: their Commerce has been half ruined, and their Liberties nearly overwhelmed. I Seriously think that their whole State Policy has been weaker than any in the Union.
The opposition to the V. P. salary originated in Massachusetts. Massachusetts moved to cut off 500 £ of my Salary in Europe immediately after I had made them a Peace. If that State is not made a signal Example of Vengeance against injustice and ingratitude, it will not be because it has not deserved to be.
Other States reward their Benefactors. Thing Think only for maneuvering Congress out of their design to go to Philadelphia has been nobly rewarded. But a Man may drudge forever for Massachusetts and die a beggar; nay what is worse to die in disgrace. God forgive them.
How the President will decide, on the judiciary Appointments I know not. There is no System nor Harmony among the Men from Massachusetts. One recommends one, and another another. Dont you be chagrin’d, mortified humiliated nor vexed. Let it go as it will.
I am Sir yours
John Adams